Citation Nr: 0633966	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  00-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative 
changes of the acromioclavicular (ACL) joint space and the 
humeral head with degeneration of the supraspinatus tendon as 
secondary to service-connected scar of the left shoulder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an increased rating for a service-
connected left shoulder scar, currently evaluated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
November 1968 with additional service in the Army National 
Guard from November 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin and St. Petersburg, Florida.  The veteran's claims 
were denied by a May 2005 Board decision.  (By the Board's 
May 2005 decision, claims of service connection for hearing 
loss and special monthly compensation for aid and attendance 
were remanded to the RO for further development.)

The veteran then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2006, the 
veteran's representative before the Court and VA General 
Counsel filed a joint motion to vacate, in part, the Board's 
May 2005 decision.  Later that month, the Court granted the 
joint motion and remanded for further action that part of the 
Board's decision that denied service connection for tinnitus, 
degenerative changes of the left shoulder, and a low back 
disorder, as well as the denial of an increased rating for a 
scar of the left shoulder.


REMAND

In compliance with the joint motion and the Court's order, 
the issues on appeal will be remanded for additional notice 
and development.

The parties to the joint motion concluded that the veteran 
has not been provided adequate notice in accordance with the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), with respect to the above 
issues on appeal.  The VCAA and its implementing regulations 
require VA to provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2006).  Moreover, during the 
pendency of this appeal, the Court issued a decision, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VA's notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.

The July 2001 and April 2003 VCAA notice letters to the 
veteran did not set forth the elements of the claims in 
question, or otherwise explain what is necessary to 
substantiate the different types of claims for service 
connection, secondary service connection, and for an 
increased rating.  The veteran must therefore be given the 
required notice with respect to these issues on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.

Accordingly, these issues are REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) are fully 
complied with and satisfied.  The veteran 
must specifically be told what is 
required to substantiate the claims on 
appeal, to include his service 
connection, secondary service connection, 
and increased rating claims.  With 
respect to the secondary service 
connection claim, the veteran should be 
advised as to recent changes to 38 C.F.R. 
§ 3.310.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  He should be told what is 
required to substantiate a claim in the 
context of both old and new versions of 
38 C.F.R. § 3.310.  Additionally, the RO 
must notify the veteran of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the RO will attempt to obtain 
on his behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to any of his claims.  
He should be advised with regard to the 
criteria for awarding a disability rating 
and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  With respect to the secondary service 
connection claim, the RO should take 
adjudicatory action.  Application of both 
old and new provisions of 38 C.F.R. 
§ 3.310 should be undertaken.  If 
additional information or evidence is 
received with respect to any other issue 
on appeal, the RO should re-adjudicate 
that issue as well.  If any benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should include 
both old and new provisions of 38 C.F.R. 
§ 3.310.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  Finally, the RO should remember 
to complete the development sought in the 
Board's May 2005 remand.

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

